EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should thechanges and/or additions be unacceptable to applicant, an amendment may befiled as provided by 37 CFR 1.312. To ensure consideration of such anamendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonecorrespondence with Steve Smyrski (Reg. No. 38,312) on 02/26/2021.
The application has been amended as follows: 
(Currently Amended)	A health band comprising:
a plurality of endpoint connected interlockable similarly sized link sections comprising a plurality of fluid inflated flexible link sections and at least one nonflexible link section joining two fluid inflated flexible link sections, the plurality of endpoint connected interlockable similarly sized link sections joinable end to end to form a band wearable around a limb or finger of a user;
a display positioned in association with one endpoint connected interlockable link section; 
a processing module located within the health band and configured to provide information to the display; and
a patient testing device positioned within one flexible endpoint connected interlockable link section separate from the processing module, the patient testing device comprising a retractable needle configured to protrude inwardly from the one flexible endpoint connected interlockable link section toward the user when the health band is worn by the user to draw blood from the user;
;
wherein the health band is configured to transmit health related attribute information measured and determined by the patient testing device to and receive information from a remote device for display on the display;
wherein the remote device is configured to transmit user personal care communications personalized to the user to and receive user personal care communications personalized to the user.
 (Canceled)	
(Previously Presented)	The health band of claim 1, further comprising a computer blood processing arrangement comprising a blood testing chip configured to test the blood drawn from the user.
4.	(Original)	The health band of claim 3, further comprising means for sterilizing the limb or finger of the user.
5.	(Canceled)	
6.	(Previously Presented)	The health band of claim 1, wherein the remote device comprises a personal care display and a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module comprising software facilitating performance of at least one personal care function and configured to interact with the personal care display to facilitate personal care of a user, wherein personal care comprises at least one of health, fitness, wellness, fashion, cosmetics, and pharmaceuticals.
7.	(Currently Amended)	The health band of claim 6, wherein the personal care display is configured
8.	(Previously Presented)	The health band of claim 7, wherein the personal care display is further configured to maintain an interactive diary for the user, the interactive diary configured to collect information regarding personal care assessed for the user over a period of time such that the apparatus may determine and selectively provide suggested actions to be taken by the user based on the assessment.
9.	(Previously Presented)	The health band of claim 1, wherein at least one flexible endpoint connected interlockable link section is inflatable using a fluid.
10.	(Currently Amended)	A health band configured for use by a user, the health band comprising:
a plurality of endpoint connected interlockable similarly sized link sections comprising a plurality of fluid inflated flexible link sections and at least one nonflexible section joining two fluid inflated flexible link sections, the plurality of endpoint connected interlockable similarly sized link sections joinable end to end to form a band wearable around a limb or finger of the user;
a display positioned in association with one endpoint connected interlockable link section; 
a processing module located within the health band and configured to provide information to the display; and
a patient testing device positioned within one endpoint connected interlockable link section separate from the processing module, the patient testing device comprising a retractable needle configured to protrude inwardly from the one endpoint connected interlockable link section toward the user when the health band is worn by the user to draw blood from the user;
;
wherein the health band is configured to transmit health related attribute information measured and determined by the patient testing device to and receive information from a remote device for display on the display;
wherein the remote device is configured to transmit user personal care communications personalized to the user to and receive user personal care communications personalized to the user.
11.	(Canceled)	
12.	(Previously Presented)	The health band of claim 10, further comprising a computer blood processing arrangement comprising a blood testing chip configured to test the blood drawn from the user.
13.	(Original)	The health band of claim 12, further comprising means for sterilizing a limb or finger of the user when the user is wearing the health band.
14.	(Original)	The health band of claim 10, further comprising a transmitter and receiver configured to transmit information to and receive information from [[a]] the remote device for display on the display.
15.	(Previously Presented)	The health band of claim 14, wherein the remote device comprises a personal care display and a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module comprising software facilitating performance of at least one personal care function and configured to interact with the personal care display to facilitate personal care of a user, wherein personal care comprises at least one of health, fitness, wellness, fashion, cosmetics, and pharmaceuticals.
16.	(Currently Amended)	The health band of claim 14, wherein the personal care display is configured
17.	(Previously Presented)	The health band of claim 15, wherein the personal care display is further configured to maintain an interactive diary for the user, the interactive diary configured to collect information regarding personal care assessed for the user over a period of time such that the apparatus may determine and selectively provide suggested actions to be taken by the user based on the assessment.
18.	(Previously Presented)	A system comprising:
a health band comprising:
a plurality of endpoint connected interlockable similarly sized link sections comprising a plurality of fluid inflated flexible endpoint connected interlockable link sections and at least one nonflexible section joining two fluid inflated flexible endpoint connected interlockable link sections, the plurality of endpoint connected interlockable similarly sized link sections joinable end to end to form a band wearable around a limb or finger of the user;
a display positioned in association with one endpoint connected interlockable link section; 
a processing module located within the health band and configured to provide information to the display, the processing module comprising a transmitter and a receiver; and
a patient testing device positioned within one endpoint connected interlockable link section separate from the processing module, the patient testing device comprising a retractable needle configured to protrude 
a remote device comprising:
a personal care display; and 
a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module comprising software facilitating performance of at least one personal care function and configured to interact with the personal care display to facilitate personal care of a user, wherein personal care comprises at least one of health, fitness, wellness, fashion, cosmetics, and pharmaceuticals, and the personal care display is configured:
to transmit health related attribute information measured and determined by the patient testing device to the personal care display; [[and]]
for the user to freely substitute selected and different hardware personal care modules in the plurality of connection ports; and
to transmit user personal care communications personalized to the user to and receive user personal care communications personalized to the user; 
wherein the processing module is configured to assess blood attributes and provide blood attribute related information to the display.
19.	(Canceled)	

21.	(Previously Presented)	The system of claim 20, further comprising means for sterilizing the limb or finger of the user when the user is wearing the health band.
Claims 1, 3-4, 6-10, 12-18, 20-21 are allowed. 
The following is an examiner's statement of reasons for allowance:In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of record. The prior art of record does not teach, either singly or in combination, a plurality of endpoint connected interlockable similarly sized link sections comprising a plurality of fluid inflated flexible link sections and at least one nonflexible link section joining two fluid inflated flexible link sections, the plurality of endpoint connected interlockable similarly sized link sections joinable end to end to form a band wearable around a limb or finger of a user; a display positioned in association with one endpoint connected interlockable link section; a processing module located within the health band and configured to provide information to the display; and a patient testing device positioned within one flexible endpoint connected interlockable link section separate from the processing module, the patient testing device comprising a retractable needle configured to protrude inwardly from the one flexible endpoint connected interlockable link section toward the user when the health band is worn by the user to draw blood from the user;Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN D©AN whose telephone number is (571)272- 4317. The examiner can normally be reached on Monday-Thursday and Biweekly Friday 8:30am - 6:00pm. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN V DOAN/Examiner, Art Unit 2449  

                                                                                                                                                                                                      /NICHOLAS P CELANI/Examiner, Art Unit 2449